Examiner's Comment
This Supplemental Notice of Allowability supplements the Notice of Allowability mailed on 6/17/2022.  The PTOL-37 indicated in line 3, that claims 15-37 were allowed while the amendment of 5/19/2022 listed claim 26 as being canceled.  The error is herein corrected to indicate claims 15-25 and 27-37 are allowed.

Any inquiry concerning this communication should be directed to Kenneth Bomberg at telephone number (571)272-4922.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745